PER CURIAM.
Appellant appeals the decision of the Unemployment Appeals Commission affirming a referee’s decision that he was disqualified for benefits. The referee determined that appellant was disqualified from benefits because he voluntarily quit his job to accept other employment. This finding was supported by a handwritten note signed by appellant which stated:
To whom it may concern I Alex Becerra am giving my 2 week notice, my last day of employment at Lowes will be August 11[,] 2009. Thank you for everything[.]
Substantial, competent evidence thus supports the findings of the referee, which were adopted by the Commission. Although appellant now complains about the notice of the hearing with the referee, he did not raise this issue before the Commission, and therefore has waived it.

Affirmed.

GROSS, C.J., STEVENSON and MAY, JJ., concur.